J-S66012-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

AVERY AUVIAN KIRKSEY,

                            Appellant                No. 1933 WDA 2016


       Appeal from the Judgment of Sentence Entered September 5, 2014
                  In the Court of Common Pleas of Erie County
              Criminal Division at No(s): CP-25-CR-0000187-2014

BEFORE: BENDER, P.J.E., DUBOW, J., and PLATT, J.*

MEMORANDUM BY BENDER, P.J.E.:                    FILED DECEMBER 21, 2017

        Appellant, Avery Auvian Kirksey, appeals from the judgment of

sentence of an aggregate term of 84 to 180 months’ incarceration,1 imposed

after he was convicted of simple assault, recklessly endangering another

person, carrying a firearm without a license, and persons not to possess a

firearm. We affirm.

        On appeal, Appellant presents two questions for our review, which we

have reordered for ease of disposition:


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  We note that in the trial court’s Pa.R.A.P. 1925(a) opinion, it incorrectly
states that Appellant’s aggregate sentence is 90 to 180 months’
incarceration. See Trial Court Opinion (TCO), 1/13/17, at 1. Our review of
the sentencing order, however, demonstrates that Appellant’s aggregate,
minimum term is 84 months’ imprisonment.
J-S66012-17


      A. Whether the trial court abused its discretion in sentencing []
         Appellant and whether that [] sentence is manifestly
         excessive, clearly unreasonable and inconsistent with the
         objectives of the Sentencing Code[?]

      B. Whether the evidence was sufficient to find [] Appellant guilty
         of [carrying a firearm] without a license and persons not to
         possess a firearm?

Appellant’s Brief at 3 (unnecessary capitalization and emphasis omitted).

      Initially, we conclude that Appellant has waived his first issue - a

discretionary aspects of sentencing claim - for two reasons. First, Appellant

did not file a post-sentence motion raising this claim before the trial court.

See Commonwealth v. Bromley, 862 A.2d 598, 603 (Pa. Super. 2004)

(“It is well settled that an [a]ppellant’s challenge to the discretionary aspects

of his sentence is waived if the [a]ppellant has not filed a post-sentence

motion challenging the discretionary aspects with the sentencing court.”).

Second, aside from stating general principles regarding our review of

sentencing claims, Appellant’s entire argument consists of the following:

            Appellant argues that the trial court’s imposition of a
      period of eighty-four (84) to one-hundred eighty (180) months’
      incarceration is manifestly excessive, clearly unreasonable and
      inconsistent with the objectives of the Pennsylvania Sentencing
      Code. Appellant argues that the objectives of Section 9721(a) of
      the Pennsylvania Sentencing Code could have been achieved
      without the imposition of such a lengthy sentence.

                                       …

            [] Appellant challenges the discretionary aspects of his
      sentence by arguing that the trial court abused its discretion in
      sentencing Appellant to such a lengthy period of incarceration,
      given the mitigating factors of this case.       Specifically, []
      Appellant challenges the length of his sentence given the fact
      that he has rehabilitative potential.


                                      -2-
J-S66012-17



Appellant’s Brief at 9-10. Appellant’s cursory argument, which provides no

discussion of the mitigating circumstance of his ‘rehabilitative potential,’ is

insufficient    to   permit    meaningful   review    of   his   sentencing    claim.

Accordingly, we conclude that his first issue is waived for our review on this

basis, as well.      See Commonwealth v. Hardy, 918 A.2d 766, 771 (Pa.

Super. 2007) (“This Court will not act as counsel and will not develop

arguments on behalf of an appellant.          Moreover, when defects in a brief

impede our ability to conduct meaningful appellate review, we may dismiss

the appeal entirely or find certain issues to be waived.”).

      In any event, even if not waived, we would deem Appellant’s

sentencing claim meritless for the reasons set forth by the Honorable John

Garhart of the Court of Common Pleas of Erie County in his Rule 1925(a)

opinion. See TCO at 4-6. Additionally, having reviewed the certified record,

the briefs of the parties, and the applicable law, we also adopt Judge

Garhart’s      well-reasoned   assessment     of   Appellant’s   challenge    to   the

sufficiency of the evidence to sustain his firearm convictions. See id. at 2-4.

Accordingly, we affirm Appellant’s judgment of sentence.

      Judgment of sentence affirmed.




                                        -3-
J-S66012-17


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/21/2017




                          -4-
     .•                                                                                   Circulated 11/27/2017 09:55 AM




    CO.MMONWEALTH OF PENNS�&!R�OF R[:CORDsN THE COURT OF CO.MMON PLEA� ·
         ·                .               ":     OFERIECOUNTY,PENNSYLVANIA
           v.               2017 JAN 13 · PM 3: O©;RIMINAL DIVISION
                                                             .
    AVERY AUVIAN KJRKSEY                       ERIE COUl·iT '(         2 .
                                             CLER�� OF CCTURTS No: 187" Ol4
                                              EFUt:. PJ-\ 16507.
                                             1925(a) OPINiON
                   Januatyft
    Garhart, J.,                  2017

            Following a jury trial before The Honorable Shad Connelly, the Appellant was convicted

    of Simple Assault, Recklessly Endangering Another Person, Firearms Not to be Carried Without

    a License, and Persons not to Possess a Firearm. Appellant was sentenced on September 5, 2014,

, ��--t���� �gg!egate Eeriod of .ni1l�tL.(9.Q)_..to. one::hundre.d eighty. .(18.0.) .months:..incarceration.------· ._. . ·-
    Appellantfailed to file any post-sentence motion or Notice of Appeal.

            On July 6, 2015 Appellant filed a pro se PCRA Petition seeking. re-instatement of his

    appellaterights. The PCRA Petition was denied on December 4, 2015. Appellant filed a timely .

    Notice of Appeal from the Order dismissing his PCRA Petition. The Superior Court vacated the

    Order of the trial court denying the PCRA Petition and remanded the case. On remand, this Court

    issued an order dated November 30, 2016, reinstating the appellate rights of the Appellant and

    directing him to file aNotice of Appeal within thirty (30) days. A timelyNotice of Appeal was

    filed on December 22, 2016, and a Statement of Matters Complained of on Appeal was filed on

    January 12, 2017.

            Appellant bases his appeal on two issues: (1) that the Commonwealth failed to present ·

     sufficient evidence to find the Appellant guilty of Firearms Not to be 'Carried Without a License

     (18 Pa C.S.A. §6106), and Persons not to Possess a Firearm (18 Pa. C.S.A. §6105); and (2) that

     the trial court abused its discretion in sentencing the Appellant, which sentence was manifestly

     excessive, clearly unreasonable, and inconsistent with the objectives of Tue 'Sente.ncmg Code�


                                                         1
     I.        DISCUSSION

     A. Whether the Commonwealth failed to. present sufflcien! evidence to fmd the
        Appellant .guilty beyond a reasnnable doubt of Firearms Not to be Carried
        Without a License (18 Pa. C.S.A. §6106), and Persons not to Possess a
        Firearm (18 Pa. C.S.A. §6105)?

            In Commonwealth v. Savage, 695 A.2d 820 (Pa. Super. 1997), the Superior Court

stated that:

           In evaluating a challenge to the sufficiency of the evidence, we must determine
           whether, viewing the evidence in the light most favorable to 'the Commonwealth
           as verdict winner,· together with all reasonable inferences therefrom, the trier of
           fact could have found that each and every element of the crimes charged was
           established beyond a reasonable doubt.



635 A.2d 1103 (Pa. Super. 1994). Additionally, the jury as·fact-finder may "believe al), part, or

none of the evidence introduced at trial." Commonwealth v. Lawley, 741 A.2d 205, 212 (Pa;

Super. 1999). In assessing a challenge to the sufficiency of the evidence; the standard is well-

settled.

           In applying [the above] test, we may not weigh the evidence and substitute our
           judgment for the fact-finder. In addition, we note that the facts and circumstances
           established by the Commonwealth need not preclude every possibility of
           innocence. Any doubts regarding a defendant's guilt may be resolved by the fact
           finder unless the evidence is so weak and inconclusive that as a matter of law no
           probability of fact may be drawn from the combined circumstances. The
           Commonwealth may sustain its burden of proving every element of the crime
           beyond a reasonable doubt by means of wholly circumstantial evidence.


Commonwealth v. Distefano, 782 a.2d 574, 582 (Pa. super 2001)(citations and quotations.

omitted).

           In the case at hand, the Appellant was convicted of one count of Firearms Not to be

Carried Without a License, which provides in relevant part:



                                                   2
                                                                                                                                      ......
                                                                                                                       � ,.   •   I


                                                                                                                   l(-!' �·-·.
                                                                                                                  ,1 .' · .:


         [A]ny person who carries a firearm in any vehicle or any person who carriesa firearm·
         concealed on or about his person, except in his place of abode or fixed place of
         business, without a valid and lawfully issued license under this chapter commits a
         felony of the third degree.

(18 Pa. C.S.A. §6106). Appellant was also convicted of one count of Persons· not to Possess a

Firearm, which prohibits the possession of a firearm, whether visible or concealed, by a person

who has been convicted of certain felonies, (18 Pa. C.S.A. §6�05(a)). Both statutes require the

fact finder to be convinced, beyond a reasonable doubt, that the Appellant was in possession of

a firearm. A thorough review of the record convinces            this Court that the jury was presented

with sufficient evidence to conclude that the Appellant was, in fact, in possession of a gun at

. the.Jime::.of:the-ineidentJ.n=question,-,despitecthe�facMhat�no�gtmcwas1)roduced=at=-tria1��-' ��-=·, -- •·•   - ·



        The Commonwealth presented the credible testimony of the victim, Gregory Cooper,

(hereinafter "Cooper") who was a participant in the events of September 23, 2013. Cooper was

sitting on his front porch when a group of teenagers began fighting outside his residence.

Cooper testified that he intervened iri the fight when he saw a young man "stomping" on the

head of a girl. N.T.,7/17/14, p. 20. Cooper chased the youngman who then fell. Standing over

him, cooper told the young man "You know, you don't stomp no girls." N.T., 7/17/14, p. 20.

The young man was a friend of Appellant. Appellant, who was among the crowd of teenagers,

approached Cooper and shoved him. Cooper admits to punching Appellant in the mouth. N.T.

p. 21. At that point, Appellant pulled the gun on Cooper. Cooper testified:

        Q. How did he [Apellant] take being punched in the mouth?
        A. He didn't like it. He pulled a gun out on me.

N.T., p. 21. Furthermore, Cooper testified that the gun was hidden on Appellant's person:

        Q. When you saw this gun=-when you first confronted him, did you see that gun on his
        person?
        A. No, sir.                      .
        Q. Where did he get the gun from?

                                                      3
                 A. Pulled it from his, I want to say his waist or_his pocket.
               . Q. Was it concealed prior to him pulling it out?
                 A.Yes.

         N.T., p. 21�22.

            The· incident occurred in a crowd of teenagers. The Defense argued at trial that the

         Commonwealth had not met its burden of proof in that it failed to present any other witnesses,

         from among the crowd, to testify against the Appellant, that Cooper was an unreliable witness,

         and that Cooper's testimony was uncorroborated. Furthermore, the Defense argued that the

         Commonwealth's failure to produce the gun. was fatal.

            In viewing the evidence in the light most favorable to the Commonwealth, as the verdict .:
•••• •   -----•     •--   -·   ----••• ... ,:.   -•--   ----•••·---··..:...:._c_.c...._;---=------'---�-'-   ••   _:_:_   · -
                                                                                                                         -=
                                                                                                                        •=
                                                                                                                        " " c=•=
                                                                                                                    "'--'      - ·•= -
                                                                                                                                   • ="-'-- "
                                                                                                                                          -"-------''-r.:.-:;:-: ,·-•••••• •


         winner, together with all reasonable inferences, this Court believes that the jury could have ·

         found that the Appellant
                           .      carried a gun and that he had concealed it under his clothing, before
                                                                                                    .

         pointing it at Cooper. Furthermore, this Court finds that there was sufficient evidence of every

         other element of the crimes charged (including the lack of a license, the prior conviction for

         felony charges, and the fact that the gun was carried outside the Appellant's abode or business)

         in order for the jury to reach their conclusion beyond a reasonable doubt. See Commonwealth v.

         Savage, 695 A.2d 820 (Pa. Super. 1997).



            B. Whether the Court appropriately sentenced Appellant?

                It is well settled that sentencing is given over to the sound discretion of the trial

         Judge and that the standard on appeal is "a manifest abuse of discretion."

                Sentencing is. a matter vested in the sound discretion of the sentencing judge, and
                a sentence will not be disturbed on appeal absent a manifest abuse of discretion.
                In this context, an abuse of discretion is not shown merely by an error in
                judgment. Rather, the appellant must esta_blish, by reference to the record, that
                the sentencing court ignored .Qr .misapplled the law, exercised its judgment for


                                                                               4
          reasons of partiality, prejudice, bias or ill will, or arrived at a manifestly
          unreasonable decision.

  Commonwealth
        .      v. Rodda, 723 A.2d 212, 214 (Pa.Super, 1999) (en bane) .(internal quotations .and

  citations omitted). An abuse of discretion maynot be found merely because an appellate court

  might have reached ·a different conclusion, but requires "a result of manifest unreasonableness,

  or partiality, prejudice, bias, or ill-will, or such lack of support so as to be clearly erroneous."

  Commonwealth v. Moury, 992 A2d 162 (Pa. Super"2010)(citing Commonwealth v. Walls, 592

  Pa 557,926 A.2d 957 (2007).

          Where the sentencing court has the benefit of a pre-sentence report, the law presumes that

. -the-court--=:WaS::.awartHlf:Jhe.::tele:vanUnformation°'regarcling�th�·appellant!s""'oharaoter'"and�weighed·

 those considerations along with the mitigating statutory factors delineated in the Sentencing

 Code. Commonwealth v. Cruz-Centeno, 668 A.2d 536, 545 (Pa.Super. 1995)(quotation and

 citations omitted). Having beep. fully informed by the pre-sentence report, the sentencing court's

 discretion should not be disturbed. Id.

          Here, the Court considered the following at time of sentencing: (1) the Pennsylvania

 Sentencing Code; (2) the pre-sentence investigative report; (3) the Pennsylvania Guidelines on

 Sentencing; (4) oral statements of defense counsel, the defendant, and · Attorney for the

 Commonwealth. N.T. Sentencing, 09/05/14, at 12. The Court furthernoted that:

                 The court has considered this defendant's age, his background, his
         character, and rehabilitative needs, the nature, circumstances, and seriousness of
         the offense, and the protection of the community.          .
                 The court agrees with the description of the crimes as the district attorney
         has set before it. And obviously the jury found the defendant guilty of being
         responsible for those actions which constitute the crimes in question.
                 the court is very concerned because the defendant is not a first-timer
         before a criminal court or juvenile court.In 2010 the juvenile -the defendant was
         adjudicated as a. juvenile delinquent on a burglary charge, which is a felony of the
         first degree. And were he an adult at that time, .he would have been looking at a
         possible 20 years of incarceration. But he was given an opportunity in the

                                                       5
                                                                                                           Moury, 992 A.2d at 171. The imposition of consecutive, rather than

concurrent sentences may raise a substantial question in only the most extreme

ci.J:clllilst�ces. Id. Here, the imposition of a consecutive sentence was appropriate given
the nature of Appellant's actions and in light of the fact that he was not' entitled to a

"volume discount". Commonwealth v. Hoag, 665 A.2d 1212, 1214 (Pa. Super. 1995).




                                                   6
..


           n.      CONCLUSION

                Based on the above, this Court respectfully requests that Appellant's judgment of .

     sentence be affirmed.       The Clerk of Court is hereby directed to submit the record to the,

     Pennsylvania Superior Court for its review.




                                                                          �-'--'-'�---     ·:   •.·   •·········. --·····   ·-·.




     cc:        District Attorney's Office
                Emily Merski, Esq.




                                                      7